Case 1:16-cr-00306-RBJ Document 361 Filed 07/20/21 USDC Colorado Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge R. Brooke Jackson

Criminal Case No. 1: 16-cr-00306-RBJ

UNITED STATES OF AMERICA,

       Plaintiff,

v.

JONATAN MALDONADO SALGADO,

       Defendant.

_____________________________________________________________________________

     ORDER ON DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
______________________________________________________________________________

       On March 10, 2021 Mr. Maldonado Salgado, representing himself, filed two motions,

both seeking a compassionate release. ECF Nos. 356 and 357 The government opposes the

motion. ECF No. 359. Mr. Maldonado Salgado has also requested permission to supplement his

motion. ECF No. 360. After considering the motion, response and supplement, the applicable

factors provided in 18 U.S.C. § 3553(a) and 18 U.S.C. § 3582(c)(1)(A), and the applicable policy

statements issued by the Sentencing Commission, the motion is denied for the following reasons:

       1. Jonatan Maldonado Salgado is a 24-year old man who was sentenced on January 11,

2018 to a total of 144 months plus three years of supervised release following his conviction of

conspiracy to kidnap; kidnapping and aiding and abetting; and receipt of ransom money. By the

Court’s calculation he has served approximately 40% of his sentence. 1 He states that his

projected release date is April 1, 2027. He states that he has submitted a request for



1
 The percentage would be approximately 46% if measured against what he claims is his projected release
date.
Case 1:16-cr-00306-RBJ Document 361 Filed 07/20/21 USDC Colorado Page 2 of 3




compassionate release to his warden but, as of the date of the motion, he had not received a

response.

        2. In support of his motion he states that he has asthma which is a risk factor for

experiencing serious consequences if he contracts COVID-19. He provides supporting letters

from the mother of his child, his mother, sister, brother-in-law, and two friends. ECF No. 356-4.

He also provides a rehabilitation plan and certificates of courses he has completed in prison.

ECF No. 356-6.

        3. The government opposes the motion. ECF No. 359. In its response the government

emphasizes the serious nature of the incident that resulted in defendant’s conviction; the BOP’

efforts to protect inmates from the virus; the failure of the defendant to provide information

regarding the severity of the defendant’s asthma (the only indication is that he has been

prescribed an albuterol inhaler; and defendant’s age. Id. 2

        4. In his supplement, Mr. Maldonado Salgado reports that the warden denied his request

for a compassionate release. I note that the government concedes that he exhausted his

administrative remedies.

        5. The Court agrees that Mr. Maldonado Salgado’s service of less than half of his

sentence, even measured against his claimed projected release date, weighs against the granting

of his motion, particularly given the serious nature of his crimes. The Court also agrees that he

has not provided a case of an extraordinary or compelling risk to his health. We have no medical

information regarding the seriousness of his asthma or the risk it creates to a 24-year old

individual. He has provided no information regarding the efforts of the BOP facility in which he


2
  The Presentence Investigation Report indicated that Mr. Maldonado Salgado had reported a history of
symptoms of a stroke, hypertension, and being assaulted with a baseball bat; and that FDC medical
records also indicated that he had been diagnosed with gastro-esophageal reflux disease; but there was no
mention of asthma. ECF No. 291 at 12-13.
Case 1:16-cr-00306-RBJ Document 361 Filed 07/20/21 USDC Colorado Page 3 of 3




is incarcerated to protect the inmates from COVID, nor the success or failure of those efforts.

He has not indicated whether he has received, and if not, whether he has been offered

vaccination against the virus.

                                             ORDER

       Defendant’s motion to supplement, ECF No. 360, is granted. However, defendant’s

motions for compassionate release, ECF Nos. 356 and 357, are DENIED.

       Dated July 20, 2021

                                                     BY THE COURT:




                                                     R. Brooke Jackson
                                                     United States District Judge
